Citation Nr: 1818216	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  10-39 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bladder disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to October 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO). 

The Board has previously remanded this claim in June 2015, September 2016, and June 2017 for further development. 


FINDING OF FACT

The Veteran's recurrent urinary tract symptoms, including urinary tract infections (UTIs), are not related to service, are not related to his service-connected conditions, and are not related to his exposure to herbicides while in service. 


CONCLUSION OF LAW

The criteria for service connection for a bladder disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA applies to the instant claim. 

The notice requirements have been met.  VA's duty to notify was satisfied by letters dated February and June 2009.  See 38 U.S.C. § 5102, 5103, 5103A; 38 C.F.R. § 3.159.  That letter notified the Veteran of the information needed to substantiate and complete his service connection claim, including notice of information that he was responsible for providing and of the evidence that VA would attempt to obtain.  
	
Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been obtained.  The agency of original jurisdiction (AOJ) arranged for appropriate VA examinations which were held in October 2016 and September 2017.  The Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's bladder symptoms in the examinations are sufficient for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

The Board also finds that there has been substantial compliance with the prior April remands.  See Stegall v. West, 11 Vet. App. 268 (1998).  Examinations and medical opinions were obtained pursuant to the previous remands.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matter on appeal, and that no further evidentiary development is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  Neither the Veteran nor the representative has raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met and, accordingly, the Board will address the merits of the claim. 

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be established on a secondary basis for a disability caused or aggravated by a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To establish a right to service connection for a secondary disability, a Veteran must show: (1) the existence of a present disability; (2) the existence of a service-connected disability; and (3) a causal relationship between the present disability and the service-connected disability.  Any increase in severity of a nonservice-connected condition that is caused by a service-connected condition (as opposed to natural progression) will also be service connected.  See 38 C.F.R. § 3.310(b).

Some diseases are considered chronic, per se, and therefore may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of service unless clearly attributable to incurrent causes.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b). 

If chronicity (permanency) in service is not established, or legitimately questionable, then a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term chronic disease, whether as shown during service or manifest to a compensable degree within the presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, the law provides a presumption of service connection for certain diseases associated with exposure to herbicide agents that become manifest within a specified time period, even if there is no record or evidence of such disease during the period of service.  For purposes of the presumption, "herbicide agents" are 2,4-D, 2,4,5-T, and its contaminant TCDD, cacodylic acid, and picloram. 38 C.F.R. § 3.307(a)(6)(i).  Veterans who during active military, naval, or air service, served in the Republic of Vietnam, or in or near the Korean DMZ during specified periods of time, are presumed to have been exposed to herbicide agents.  See 38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6).  

Even if a Veteran does not qualify for the presumption of herbicide agent exposure, the Veteran may establish in-service exposure to an herbicide agent if the evidence indicates that it is at least as likely as not that such exposure occurred.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (holding that the availability of a presumption does not preclude establishing the same facts by evidence); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Competent (that is, qualified) medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in medical treatises, scientific articles, or research reports.  38 C.F.R. § 3.159(a)(1).

Competent (that is, qualified) lay evidence means evidence not requiring that the person providing it have specialized education, training, or experience.  Lay statements are qualified to establish than an event or circumstance occurred if the statements are provided by a person who has personal knowledge of matters that can be observed and described by a non-expert.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or reporting that a medical provider gave them a diagnosis in the past.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be qualified to establish that an event or injury occurred during service, or that a chronic disability began during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background

STRs show that in the Veteran's entrance examination, he did not report frequent or painful urination, blood in urine, or a history of venereal disease.  Examination revealed no abnormalities of the genitourinary system.  STRs from October 1968 show that the Veteran was tested for venereal disease.  He was diagnosed with "urethritis, gonococcic, acute" and prescribed antibiotics in that month.  There are no further entries regarding a genitourinary infection in STRs.  In his separation examination, the Veteran indicated that he had previously experienced a venereal disease, but did not experience frequent or painful urination or blood in his urine.  His separation examination showed no abnormalities of the genitourinary system. 

In December 2007, the Veteran reported a "recent episode of gross hematuria."  Findings at that time showed a "enlarged, friable, obstructing prostate, and moderate trabeculations."  

April 2008 treatment records show that the Veteran had a history of "gross hematuria" and lower urinary tract symptoms.  The physician noted that the Veteran had been prescribed medication to assist in urination, but he was still experiencing difficulties.  The physician stated "in light of the patient's heavy history of tobacco abuse, he decided to proceed with the bladder biopsy."  A bladder biopsy that month revealed a "small sub-centimeter raised atypical lesion on the dome of the bladder."  The Veteran decided to undergo transurethral resection of the prostate to assist with his bladder problems. 

In February 2010, the Veteran reported that he experienced nocturia four to five times a night.  He stated that he did not have symptoms of dysuria or hematuria at that time.  May 2010 VA treatment notes show that the Veteran had "no complaints" of bladder issues at that time.  

In December 2010, VA treatment records show that the Veteran had "abnormal urinalysis."  The physician noted that the abnormality "may be related to exercise or diuretic use."  VA treatment records from October 2010 state that the Veteran was continent.  In November 2010, February 2011, April 2011, July 2011, October 2012, May 2012, and July 2013, the Veteran did not report dysuria, hematuria, urgency, or hesitancy in regard to his bladder symptoms. 

In April 2015 correspondence, the Veteran stated that he had ongoing urinary dysfunction.  In February 2016, the Veteran reported urinary problems, stating he had frequent urination up to twenty times a day. 

In an October 2016 examination, the Veteran reported "lower urinary tract symptoms for several years" that had progressively worsened.  He stated he experienced nocturia, urgency, and hesitancy with post-void dribbling.  The examiner stated that the Veteran was treated for a possible UTI in 2003, 2007, 2009, and 2016.  In a separate examination that month, the examiner did not diagnose the Veteran with any current urinary disability, stating that "four urinary tract infections over thirteen years does not qualify as a recurrent infectious or a bladder condition."  The examiner further stated that because the Veteran did not have a diagnosed bladder disorder, or a chronic bladder disability, there was no relation of his bladder symptoms to service. 

VA treatment notes from July 2016 show that the Veteran had a urinary tract infection.  A CT of the abdomen in that month of the bladder revealed no abnormalities.  VA treatment records from February 2017 show that the Veteran was continent.  

In a September 2017 examination, the Veteran reported symptoms of nocturia, urgency and hesitancy with pre and post-void dribbling.  The examiner noted that records showed the Veteran had hematuria in 2007.  At that time, a cystoscopy "documented enlarged, friable, obstructing prostate and moderate trabeculations in the bladder."  A biopsy of two sub-centimeter mucosal lesions showed "cystitis cystica, which is the result of chronic infection and inflammation."  The examiner noted that the Veteran reported to the emergency room in July 2016 for dysuria.  Testing at that time showed a UTI.  A CT of the pelvis conducted at that time showed no abnormalities of the bladder.  

The Veteran was diagnosed with UTIs from 2003 to 2017 and "cystitis cystica" in 2007.  The examiner noted that the Veteran was treated for infections in 2003, 2007, 2009, and 2016, but that while he had five infections in the past fourteen years, this "would not be considered abnormal or recurrent." 

The examiner stated that all of the Veteran's past UTIs were less likely than not incurred in service, to include the Veteran's presumed exposure to herbicides, because "Agent Orange has never been shown to be associated with inflammation or infection of the bladder or prostate."  She further stated that it was less likely than not that the Veteran's bladder conditions were caused by or aggravated by the Veteran's PTSD or diabetes.  The examiner stated that "there has never been any medical/psychiatric literature associating PTSD and any bladder condition (including urinary tract infections/inflammation)."  The examiner found that the Veteran's diabetes was relatively controlled and there had been "no association" between his history of UTIs and "any particular episode of his diabetes being out of control."  Regarding aggravation, the examiner reiterated that there had been no medical or psychiatric literature associating PTSD and any bladder condition.  Further she stated that "no logical cause and effect association has been established between PTSD and any bladder condition."  

Analysis

The Veteran has stated that his bladder condition began in service, was caused by his herbicide exposure, and is secondary to his service-connected disabilities.  After reviewing the record however, the Board finds that there is insufficient evidence to show that his bladder condition is related to service or his service-connected disabilities.  Without a showing of a nexus or link between service, his service-connected disabilities, and his bladder condition, service connection must be denied. 

Turning first to the Veteran's statement that his disability began in service and continued since that time, the Board finds that there is no medical evidence to show a chronic or continuing bladder disability that began in service.  The Veteran did have a genitourinary infection while he was in service, STRs note that the infection was "acute" and was treated with antibiotics.  Later treatment records and the separation examination do not show a continuing genitourinary infection or chronic bladder condition.

Treatment records document a recurring history of UTIs that began in the 2000's, but are silent as to any other treatment for a bladder condition after the Veteran's active service.  The Veteran has not stated that he had any bladder-related symptoms before treatment for his UTIs began in the 2000's.  Furthermore, the October 2016 examiner stated that "four urinary tract infections over thirteen years does not qualify as a recurrent infectious or a bladder condition," suggesting instead that these infections are isolated incidents, not related to an ongoing chronic condition.

The record does show that he was diagnosed with cystitis cystica in 2007, a type of inflammation of the bladder.  The October 2016 examiner stated that this was related to the recurrent bladder infections.  The evidence however does not show that the Veteran had a continuing condition after service because the cystitis cystica was diagnosed in 2007 and the evidence indicates it was related to the Veteran's recurrent UTIs, which began in the 2000s.  Overall, the record does not contain evidence that would support a finding that the Veteran's bladder condition began in service and continued to the present time. 

The Veteran stated in his application for benefits in January 2009 that his bladder condition was caused by his exposure to herbicides in service.  The Board finds however that there is no evidence that would support this theory of service connection.  The Veteran is not medically qualified to describe the complex medical issue of a causal relationship between herbicide agent exposure and his bladder condition because he does not have the necessary medical training or expertise.  Jandreau, 492 F.3d at 1372.  Regarding this question, the September 2017 examiner found there was no relationship between herbicide exposure and his recurrent bladder condition, stating that "Agent Orange has never been shown to be associated with inflammation or infection of the bladder or prostate."  Without evidence to show that herbicide agent exposure relates to the Veteran's bladder symptoms, there is insufficient evidence to support a finding that his bladder condition was caused by herbicide exposure. 

The Veteran has also stated that his current service-connected disabilities are causing and aggravating his bladder condition.  While the Veteran is competent to report his symptoms, he does not have the medical knowledge to provide competent medical evidence regarding the relationship between his bladder condition and his service-connected disabilities.  Jandreau, 492 F.3d at 1372.  Instead, examinations have found that the Veteran's bladder condition is not related to his other service-connected disabilities.  The September 2017 examiner found that it was less likely than not that the Veteran's bladder condition was caused by or aggravated by the Veteran's service-connected PTSD or diabetes, stating that "there has never been any medical/psychiatric literature associating PTSD and any bladder condition (including urinary tract infections/inflammation)" and further that there was "no association" between his history of UTIs and "any particular episode of his diabetes."  The Veteran has several other diabetic conditions that are also service-connected but, because the medical evidence of record does not suggest even a correlation between the bladder condition and the diabetes or other diabetic conditions, there is no evidence to support a finding that the diabetes-related disabilities aggravate the bladder condition.  Therefore, there is no evidence of a causal link between the bladder condition and the Veteran's other service-connected disabilities. 

Overall, the evidence does not show that there is a causal link (nexus) between the Veteran's service, his service-connected disabilities, and his current diagnosed bladder condition.  Accordingly, service connection must be denied.  

The Board is grateful for the Veteran's honorable service.   


ORDER


Service connection for a bladder disorder is denied. 




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


